DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainguet (US 2009/0067684 A1).  Mainguet discloses:

Regarding claim 1, a fingerprint sensor ( 

    PNG
    media_image1.png
    268
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    672
    media_image2.png
    Greyscale

), 

wherein the fingerprint sensor has a sensing array ( 

    PNG
    media_image3.png
    784
    684
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    932
    1027
    media_image4.png
    Greyscale


), 

the sensing array comprises a plurality of pixel sets (each group of four pixels is a pixel set:


    PNG
    media_image5.png
    981
    1088
    media_image5.png
    Greyscale


), and 

each pixel set comprises at least one pixel unit ( 


    PNG
    media_image6.png
    936
    665
    media_image6.png
    Greyscale

); 

two adjacent pixel sets in each row of the plurality of pixel sets are electrically connected to each other via a first control line, and two adjacent pixel sets in each column of the plurality of pixel sets are electrically connected to each other via a second control line (

    PNG
    media_image7.png
    726
    786
    media_image7.png
    Greyscale

); and 

the plurality of pixel sets comprise at least one first pixel set, the first pixel set comprises at least two pixel units, and the at least two pixel units are electrically connected to each other (four pixels units are disclosed in the embodiment of figure 6, and two pixel units are disclosed in the embodiments of figures 8 and 9:

    PNG
    media_image8.png
    500
    569
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    819
    586
    media_image9.png
    Greyscale

 ).

Regarding claim 2, the fingerprint sensor according to claim 1, wherein the plurality of pixel sets further comprise at least one second pixel set, and the second pixel set comprises at least one pixel unit (

    PNG
    media_image10.png
    762
    752
    media_image10.png
    Greyscale

 ).

Regarding claims 3 and 4, the fingerprint sensor according to claim 2, wherein a quantity of pixel units comprised by the second pixel set is less than a quantity of pixel units comprised by the first pixel set (as seen in figure 10, referring to the rejection of claim 2 above, the second set “comprises” one  pixel, the first set “comprises” four pixels; “comprises” is open-ended and does not preclude additional pixels with respect to the recited “second set”).

Regarding claim 5, the fingerprint sensor according to claim 3, comprising a sensing surface ( 

    PNG
    media_image11.png
    245
    517
    media_image11.png
    Greyscale


), wherein the sensing surface comprises a first sensing area and a second sensing area, the first sensing area is an area near a center of the sensing surface, and the second sensing area is an area that is on the sensing surface and that is different from the first sensing area; and all the first pixel sets are located in the second sensing area, and all the second pixel sets are located in the first sensing area ( 

    PNG
    media_image12.png
    722
    710
    media_image12.png
    Greyscale

).


Regarding claim 7, the fingerprint sensor according to claim 1, wherein each first pixel set comprises M*M pixel units, the M*M pixel units are distributed in an array, and M is a positive integer greater than 1 (each pixel set is 4 X 4 as seen:


    PNG
    media_image13.png
    721
    722
    media_image13.png
    Greyscale

).

Regarding claim 8, the fingerprint sensor according to claim 7, wherein the first pixel set comprises four pixel units, the four pixel units comprises a first pixel unit, a second pixel unit, a third pixel unit and a fourth pixel unit which are distributed in an array (see the claim 7 rejection above); the first pixel unit is located at an upper left corner, the second pixel unit is located at an upper right corner, the third pixel unit is located at a lower right corner, and the fourth pixel unit is located at a lower left corner (e.g.:

    PNG
    media_image14.png
    553
    708
    media_image14.png
    Greyscale

); the first pixel unit is electrically connected to the third pixel unit and the second pixel unit respectively; and the fourth pixel unit is electrically connected to the second pixel unit and the third pixel unit respectively (all of the pixels are connected to each other directly or indirectly through the control lines:

    PNG
    media_image15.png
    524
    697
    media_image15.png
    Greyscale

).

Regarding claim 9, the fingerprint sensor according to claim 1, wherein two adjacent pixel units of the at least two pixel units are connected in series ( 


    PNG
    media_image16.png
    319
    291
    media_image16.png
    Greyscale

).

Regarding claim 10, the fingerprint sensor according to claim 1, wherein two adjacent pixel units of the at least two pixel units are connected in parallel ( 

    PNG
    media_image17.png
    523
    513
    media_image17.png
    Greyscale

).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mainguet (US 2009/0067684 A1) in view of Fan et al. (US 2020/0019746 A1). 

Regarding claim 11, Mainguet discloses a fingerprint sensor that has a sensing array, the sensing array comprises a plurality of pixel sets, and each pixel set comprises at least one pixel unit; two adjacent pixel sets in each row of the plurality of pixel sets are electrically connected to each other via a first control line, and two adjacent pixel sets in each column of the plurality of pixel sets are electrically connected to each other via a second control line; and the plurality of pixel sets comprise at least one first pixel set, the first pixel set comprises at least two pixel units, and the at least two pixel units are electrically connected to each other (refer to the claim 1 rejection above).  
	Mainguet does not teach:

a fingerprint module comprising:
a lens,
an infrared filter,  
the fingerprint sensor, 
wherein the lens, the infrared filter, and the fingerprint sensor are stacked in sequence.  

Fan discloses a fingerprint module (figure 1) comprising:
a lens (M1 in figure 1),
an infrared filter (F in figure 1),  
a fingerprint sensor (S in figure 1), 
wherein the lens, the infrared filter, and the fingerprint sensor are stacked in sequence (as seen in figure 1: 

    PNG
    media_image18.png
    706
    803
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    508
    775
    media_image19.png
    Greyscale

).  

	Fan does not teach:
“a fingerprint sensor that has a sensing array, the sensing array comprises a plurality of pixel sets, and each pixel set comprises at least one pixel unit; two adjacent pixel sets in each row of the plurality of pixel sets are electrically connected to each other via a first control line, and two adjacent pixel sets in each column of the plurality of pixel sets are electrically connected to each other via a second control line; and the plurality of pixel sets comprise at least one first pixel set, the first pixel set comprises at least two pixel units, and the at least two pixel units are electrically connected to each other”. 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the sensor of Fan, to include the multi-resolution pixel connectively taught by Mainguet, with motivation coming from Mainguet:

    PNG
    media_image20.png
    493
    664
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    476
    690
    media_image21.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fan, while the teaching of Mainguet continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Regarding claim 20, a terminal device, comprising the fingerprint module according to claim 11 (met by the Fan/Mainguet combination as applied to claim 11:  Fan teaches a display terminal having a fingerprint sensor, same as applicant’s disclosure:

    PNG
    media_image22.png
    256
    769
    media_image22.png
    Greyscale

	“D” is the display:

    PNG
    media_image23.png
    759
    806
    media_image23.png
    Greyscale

).

Regarding claim 19, the fingerprint module according to claim 11, wherein two adjacent pixel units of the at least two pixel units are connected in series (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet: 

    PNG
    media_image16.png
    319
    291
    media_image16.png
    Greyscale

).

Regarding claim 17, the fingerprint module according to claim 11, wherein each first pixel set comprises M*M pixel units, the M*M pixel units are distributed in an array, and M is a positive integer greater than 1 (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet teaches pixel set is 4 X 4 as seen:


    PNG
    media_image13.png
    721
    722
    media_image13.png
    Greyscale

).


Regarding claim 18, the fingerprint module according to claim 17, wherein the first pixel set comprises four pixel units, the four pixel units comprises a first pixel unit, a second pixel unit, a third pixel unit and a fourth pixel unit which are distributed in an array (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet:  

    PNG
    media_image14.png
    553
    708
    media_image14.png
    Greyscale


); the first pixel unit is located at an upper left corner, the second pixel unit is located at an upper right corner, the third pixel unit is located at a lower right corner, and the fourth pixel unit is located at a lower left corner; the first pixel unit is electrically connected to the third pixel unit and the second pixel unit respectively; and the fourth pixel unit is electrically connected to the second pixel unit and the third pixel unit respectively ( 
    PNG
    media_image15.png
    524
    697
    media_image15.png
    Greyscale

).

Regarding claim 12, the fingerprint module according to claim 11, the plurality of pixel sets further comprise at least one second pixel set, and the second pixel set comprises at least one pixel unit (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet – refer to the claim 2 rejection above).

Regarding claim 13, the fingerprint module according to claim 12, wherein a quantity of pixel units comprised by the second pixel set is less than a quantity of pixel units comprised by the first pixel set (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet – refer to the claim 3 rejection above).

Regarding claim 14, the fingerprint module according to claim 13, wherein each second pixel set comprises one pixel unit (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet – refer to the claim 4 rejection above).

Regarding claim 15, the fingerprint module according to claim 13, wherein the fingerprint sensor comprises a sensing surface, wherein the sensing surface comprises a first sensing area and a second sensing area, the first sensing area is an area near a center of the sensing surface, and the second sensing area is an area that is on the sensing surface and that is different from the first sensing area; and all the first pixel sets are located in the second sensing area, and all the second pixel sets are located in the first sensing area (met by the Fan/Mainguet combination as applied to claim 11:  Mainguet – refer to the claim 5 rejection above).









Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6 and 16, and using claim 6 as an example, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of (with emphasis added by the examiner): 
“a quantity of first pixel sets is at least two, the second sensing area comprises a first sub-sensing area and a second sub-sensing area, the first sub-sensing area is located between the first sensing area and the second sub-sensing area, the first pixel sets are respectively located in the first sub-sensing area and the second sub-sensing area, and a quantity of pixel units comprised by the first pixel set located in the first sub-sensing area is less than a quantity of pixel units comprised by the first pixel set located in the second sub-sensing area.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665